BARRETT, Circuit Judge,
dissenting:
The Forest Service determined that under all of the circumstances an EIS was not necessary. While I believe that the district court should have expressly reached this issue, it seems to me that the district court implicitly did so by finding that Jette had not exhausted the remedies made available to him — and which he intentionally bypassed in favor of the instant action.
The filing of an EIS is not to be treated as the beginning and the end of all things for environmental consideration. The instant case is, in my view, a perfect example of a federal agency which pursued the NEPA mandates in a common sense, intelligent manner, completely conscious of its obligations .to protect the natural and human environment. In addition, it is noted that Exxon displayed a high degree of concern for environmental matters in preparing its various “Plans of Operation” which it submitted to the Forest Service, which, in turn, prepared detailed Environmental Analysis Reports. These reports were as detailed as an EIS and because this is so, the Forest Service properly determined that an EIS under NEPA was not necessary.
Jette disregards the many obligations cast upon the Forest Service in the administration of the forest lands. It is particularly in recognition thereof that I would hold that the Forest Service meticulously met all of the obligations imposed upon it under NEPA within the framework of the existing law dealing with the administration of the forest lands. The Forest Service must recognize the “Multiple Use” requirement defined in 16 U.S.C. § 531 designed to effect the policy of the Congress as set forth in 16 U.S.C. § 528 “. . . that the na-
tional forests are established and shall be administered for outdoor recreation, range, timber, watershed, and wildlife and fish purposes.” And, critical to this case, the Forest Service is further required to recognize that the forest lands are subject to the Mining Law of 1872, as supplemented by the Multiple Use-Sustained Yield Act of 1960 and the National Mining and Minerals Policy Act of 1970.
Jette has been vocal in his insistence that the Forest Service, which he chose to unjustifiably accuse of conducting a “Kange-roo Court System” which “reaches its zenith in Fascist state but, unfortunately, is emulated by the Federal Bureaucracy,” is arbitrary and uncaring. This is nonsense. Jette intentionally by-passed administrative remedies which were proper and meaningful. See: Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 98 S.Ct. 1197, 55 L.Ed.2d 460 (1978); Federal Power Commission v. Transcontinental Gas Pipe Line Corp., 423 U.S. 326, 96 S.Ct. 579, 46 L.Ed.2d 533 (1976).